RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1, 3, 6, 7, 13 and 14 are pending.
Claims 1, 3, 6, 13 and 14 are rejected.
Claim 7 is objected to.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 8–11, filed 3/17/2021, with respect to the rejection(s) of claim(s)1, 3, 6, 7, 13 and 14 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Factor et al. (2015/0113324), Yanagisawa (2018/0323962)*, Matsumoto et al. (2014/0081919), and Ogata (2013/0226873).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13, 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Factor et al. (2015/0113324) in view of Yanagisawa (2018/0323962), and further in view of Matsumoto et al. (2014/0081919).
Regarding claims 1, 13 and 14, Factor substantially teaches A non-transitory computer readable medium/At least one computer in a distributed computing system/A method in a distributed computing system including a plurality of computers existing at a plurality of sites (Figs. 4A/B; Abstract, distributed data storage system; Fig. 1A; ¶17, plurality of nodes in different clusters within different data centers),
wherein the distributed computing system, datasets are distributed and held in the plurality of computers existing at the plurality of sites (Fig. 1A; ¶8, data objects on one or more clusters in one or more data centers having one or more nodes within each of the clusters can include data objects; such object can also have "replicas" available for restoration from other nodes, clusters and/or data centers),

when a failure occurs in one site of the plurality of sites, perform the steps of (¶¶5-6, when there is a "fault" in a node, such fault can be recovered from local or remote surviving replicas):
identifying a dataset of one computer at the one site that needs to be restored; identifying other sites at which other computers hold datasets corresponding to the dataset at the one site that needs to be restored (¶6; ¶¶20-22, faulty data object within a cluster and datacenter can be recovered from a data object replica that is healthy which also includes the local replica data object in terms of cluster/data center);
wherein the restore destination site is selected from the other sites that have the computers that are within the data sharing range of the one computer based on the computed transfer time (restoration of a replica/data to a particular site, or cluster, is taught by Factor reference at ¶20; however, Factor does not teach "based on the computed transfer time").
However, Factor does not explicitly teach computing a transfer time based on a communication speed between the sites and a data size of the dataset to be restored so as to determine a restore destination site; and selecting restore destination site from the other sites based on the computed transfer time, wherein for each of the datasets, the sites that store a corresponding dataset have computers that must belong to a predetermined data sharing range with a computer that stores the respective dataset, wherein, for the identified data set, the identified other sites are sites that must be within the data sharing range of the one computer, and wherein the restore destination site is selected from the other sites that have the computers that are within the data sharing range of the one computer based on the computed transfer time.
Yanagisawa from the same field of endeavor teaches wherein for each of the datasets, the sites that store a corresponding dataset have computers that must belong to a predetermined data sharing range with a computer that stores the respective dataset (Figs. 1 and 2, individual 
wherein, for the identified data set, the identified other sites are sites that must be within the data sharing range of the one computer (Fig. 10; ¶¶95-102, plurality of particular data [i.e. data 1] is stored at various locations around the nodes in regions 1, 2, 3 and 4; such nodes can be part of a group for storing, for example, data 1 as a group formed by their blockchain transaction history), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Factor using Yanagisawa to effectively manage common data that exists within plurality of different regions using methods such as blockchain methods that can guarantee storage of repeated data within different regions so that such repeated data can maintain some modicum of redundancy without wasting too much space from such repeated data. By implementing measures taught in Yanagisawa, plurality of clustered replicas that can exist within the realm of Factor could have been expanded to datacenters all over the world as identified by the ability to transact through blockchain methods guaranteed and verified data sets without having to waste too much space due to overly redundant storage of data.
However, the teachings do not explicitly teach computing a transfer time based on a communication speed between the sites and a data size of the dataset to be restored so as to 
Matsumoto from the same field of endeavor teaches computing a transfer time based on a communication speed between the sites and a data size of the dataset to be restored so as to determine a restore destination site (¶¶54-60, determination of selecting backup unit as communication destination on the basis of minimum response time or maximum bandwidth is disclosed; [restoration of a replica/data to a particular site, or cluster, is taught by Factor reference at ¶20]); and
selecting restore destination site from the other sites based on the computed transfer time (¶54, choosing a backup unit having maximum bandwidth as communication destination is disclosed; [restoration of a replica/data to a particular site, or cluster, is taught by Factor reference at ¶20]),
wherein the restore destination site is selected from the other sites that have the computers that are within the data sharing range of the one computer based on the computed transfer time (¶¶54-60, determination of selecting backup unit as communication destination on the basis of minimum response time or maximum bandwidth is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Matsumoto to restore or replicate data that can be done in the fastest possible manner. Factor would have been improved by increased efficiency of replicating from one distributed node to another by employing data set from which the connection between the two would have the maximum bandwidth available. By transferring from source where the most bandwidth is available, the data would have been transferred/replicated the quickest thereby leaving more time open for other operations.

Regarding claim 3, Factor, Yanagisawa and Matsumoto teach the limitations of claim 1. Matsumoto further teaches wherein the selected restore destination site is a site that has a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Matsumoto to restore or replicate data that can be done in the fastest possible manner. Factor would have been improved by increased efficiency of replicating from one distributed node to another by employing data set from which the connection between the two would have the maximum bandwidth available. By transferring from source where the most bandwidth is available, the data would have been transferred/replicated the quickest thereby leaving more time open for other operations.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Factor et al. (2015/0113324) in view of Yanagisawa (2018/0323962), further in view of Matsumoto et al. (2014/0081919), and further in view of Ogata (2013/0226873).
Regarding claim 6, Factor, Yanagisawa and Matsumoto teach the limitations of claim 1. Matsumoto further teaches wherein the selected restore site is selected based on a total data transfer time of each of the other sites including the selected restore destination site (¶5, the time required to perform backup and restoration of a large amount of data being a motivation to restore data with respect to the rate/bandwidth of connection as a threshold is disclosed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Matsumoto to restore or replicate data that can be done in the fastest possible manner. Factor would have been improved by increased efficiency of replicating from one distributed node to another by employing data set from which the connection between the two would have the maximum bandwidth available. By transferring from source where the most bandwidth is available, the data would have been transferred/replicated the quickest thereby leaving more time open for other operations.

Ogata from the same field of endeavor teaches for each of the other sites including the selected restore destination site, the total data transfer time is a sum of one or more transfer times that correspond to the dataset (claim 41, a storage system calculating plurality of data including total restore time, total network time from data such as restore speed data, network speed data and data size of the backup target data is disclosed; "combination of the data attribute" of such information is also disclosed when determining the "backup target data allocation control" as determined by the backup target data allocation control part, as operated as shown in Fig. 1 of the various parts as claimed in claim 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Ogata to achieve fastest possible restore so that no interruptions from failure of a node/computer/terminal affects the overall underlying operations of a system. Factor would have improved efficiency given the teachings of Ogata's fastest possible restore methods which would again would open up more time to perform other operations.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ateniese et al. (2017/0338957) discloses using blockchaining methods to restore data from one entity to another; and
Brewer et al. (2014/0143207) discloses management of replicated data based on speed of recovery as part of the objectives of replica recovery methods [¶2].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAE KIM/
Examiner, Art Unit 2458                                                                                                    

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458